Citation Nr: 0316350	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as manic depression, bipolar disorder, 
and/or schizoaffective disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 28, 1993 to 
December 3, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
personality disorder, manic depression, schizoaffective 
disorder, and bipolar disorder.  The veteran withdrew his 
claim for service connection for a personality disorder 
during his February 2000 appearance before the RO.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. § 20.204 
(2002).  

The veteran testified at a hearing before a hearing officer 
at the RO in February 2000.  He failed to appear for a 
hearing at the RO before a member of the Board, scheduled in 
July 2001, at his request.  

This case was remanded in October 2001 for further 
development.  


REMAND

The veteran and his representative contend, in essence, that 
he first manifested an acquired psychiatric disorder during 
his brief period of active service.  While in service, he was 
psychiatrically hospitalized.  In October 2001, the instant 
claim was remanded for, amongst other things, an attempt to 
obtain additional service medical records.  No additional 
service medical records were located.  However, an attempt 
should be made to obtain the clinical records and notes of 
the examiner, that may be held in a different location at the 
National Personnel Records Center (NPRC).  

Additionally, during the October 2001 remand, the RO was able 
to obtain the veteran's medical records from the Social 
Security Administration used in conjunction with making a 
determination on his SSI benefits claim.  Those records 
revealed that the veteran had been previously seen by John P. 
Galloway, Ph.D., after he sustained a self-inflicted gunshot 
wound to the chest at the age of 14.  He was seen by Dr. 
Galloway four or five times and was diagnosed at that time 
with chronic depression.  An attempt should be made to obtain 
the veteran's records of those visits with Dr. Galloway.  

Further, the veteran underwent a VA examination in 
December 2002, in connection with this claim.  The examiner 
indicated that his medical opinion was based on the medical 
evidence of record and might be different if the medical 
records of the veteran's inservice treatment were available.  
If the clinical records and doctor's notes of the veteran's 
inservice hospitalization and Dr. Galloway's notes can be 
obtained, the examiner should be asked to provide an addendum 
to his initial evaluation.  This should be done prior to 
final appellate review of this claim.  

Based on the foregoing, the case is REMANDED for the 
following:

1.  The RO should make all efforts, 
including contacting the NPRC, to obtain 
all of the clinical records and doctors 
notes in connection with the veteran's 
1993 inservice hospitalization.  These 
records should be obtained and associated 
with the claims folder.  If the clinical 
records and/or doctor's notes of that 
hospitalization are unavailable, the RO 
should so indicate as a matter of record.  

2.  The record indicates that the veteran 
was treated by Dr. John P. Galloway; 1410 
Corporate Square Drive; Slidell, 
Louisiana, 70458, when the veteran was 
14 years of age.  After obtaining the 
appropriate release of information from 
the veteran, the RO should make 
arrangements to obtain complete clinical 
records of that treatment.

3.  Once the requested records have been 
received, make arrangements with the VA 
examiner of record who examined the 
veteran in December 2002, to review the 
entire record with the aforementioned 
records associated with the file, and 
have him provide an addendum to his 
previous medical opinion.  If that 
examiner is not available, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded another psychiatric examination 
to determine the veteran's correct 
diagnosis, and to provide an etiological 
opinion as to whether any current 
acquired psychiatric disorder, was at 
least as likely as not first manifested 
in service and/or results from event(s) 
during service; or alternatively, did any 
currently manifested psychiatric 
disorder(s) clearly and unmistakably 
exist prior to service and, if so, 
whether such disability underwent a 
worsening beyond the natural progression 
of such disability?  The examiner should 
provide the rationale for any conclusion 
reached, and cite the evidence relied 
upon or rejected in forming any opinion.  
Send the claims folder and a copy of this 
remand to the examiner for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representativeshould be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




